Citation Nr: 1409888	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-operative cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1987. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which-in pertinent part, denied the benefits sought on appeal.

The Veteran appeared at a hearing before an RO decision review officer (DRO) in September 2011.  A transcript of the hearing testimony is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The case was remanded for additional development in July 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the case must again be remanded to attempt to obtain records for which there is no documentation of a previous attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  A June 1987 entry in the service treatment records notes that the Veteran was treated for his injuries at Naval Hospital, Groton, CT; and, at the National Medical Center, Bethesda, MD.  The Veteran testified at the DRO hearing that he was treated at Andrews AFB, MD.  No records from either facility are in the service treatment records.

2.  The AMC/RO will ask the National Personnel Records Center to provide any clinical/inpatient records related to the Veteran for the period from October 1986 to June 1987 that may have been generated at the Naval Hospital, Groton, CT, and The National Medical Center, Bethesda, MD.  All efforts to obtain these records will be documented in the claims file.

3.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, if additional records are obtained, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


